NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      OCT 13 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 HUGO A. MARTINEZ-DAVALOS,                       No.    15-71935

                  Petitioner,                    Agency No. A092-232-127

   v.
                                                 MEMORANDUM *
 LORETTA E. LYNCH, Attorney General

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                       Argued and Submitted October 5, 2016
                               Pasadena, California

Before: REINHARDT, WARDLAW, and OWENS, Circuit Judges.

        Hugo A. Martinez-Davalos, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeal’s (“BIA”) denial of deferral of

removal under the Convention Against Torture (“CAT”). As the parties are

familiar with the facts, we do not recount them here. We grant the petition and

remand for further proceedings consistent with this disposition.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      1. As a preliminary matter, we have jurisdiction under 8 U.S.C. § 1252(a).

See Pechenkov v. Holder, 705 F.3d 444, 448 (9th Cir. 2012) (holding that

jurisdiction remains where the immigration judge “denies relief on the merits, for

failure to demonstrate the requisite factual grounds for relief, rather than in reliance

on the conviction”). We decline the government’s request to revisit our decision in

Pechenkov.

      2. In the first iteration of this case, the Immigration Judge (“IJ”) found

Martinez credible, and held that he met his burden to show that it is more likely

than not he would be tortured if he returns to Mexico. See 8 C.F.R. §

1208.16(c)(2). Thus, the IJ granted Martinez CAT relief. The BIA vacated that

decision on appeal and the case was then appealed to this court. We granted the

government’s unopposed motion to remand in light of intervening case law.

      During the second iteration, on remand proceedings in front of the same IJ,

Martinez presented additional personal and expert witness testimony clarifying the

extent of police corruption in Mexico and corroborating his claims that the

Mexican police would acquiesce to his torture if he returned. Despite the

additional evidence supporting the application for deferral of removal, the IJ

reversed his previous decision. The IJ again found Martinez credible, but this time

held that Martinez had not met his burden to show that it is more likely than not

that he would be tortured if he returned to Mexico. As such, the IJ denied


                                           2
Martinez CAT relief. The BIA affirmed the IJ’s denial.

      On remand, the IJ and BIA discussed the evidence that led to their denial of

Martinez’s application for deferral of removal under the CAT, but never discussed

the IJ’s opposite interpretation of essentially the same, if not stronger, facts in the

remand proceeding. If the agency fails “to engage in a substantive analysis of its

decision, we have no ability to conduct a meaningful review of its decision.”

Arrendondo v. Holder, 623 F.3d 1317, 1320 (9th Cir. 2010); see also Su Hwa She

v. Holder, 629 F.3d 958, 963–64 (9th Cir. 2010) (“Rather than countenance a

decision that leaves us to speculate based on an incomplete analysis, we remand

the case to the BIA for clarification.”). Because the agency in this case gave no

reasoned explanation for why stronger support for Martinez’s application for

deferral of removal under the CAT led the agency to reach a different conclusion

the second time, we remand for reconsideration or a reasoned explanation by the IJ

of why he reaches a decision contrary to his first.

      GRANTED and REMANDED.




                                           3